REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 10/19/2021.

Election/Restrictions
Claims 1, 4 and 20 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 3/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 3/19/2021 is withdrawn.  Claims 4 and 6-20 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 4 and 20, the closest prior art are US 10127727 of Yuan et al and US 20180203231 of Glik et al.

Regarding Claims 1, 4 and 20, Yuan teaches a head-mounted, near-eye display device, comprising: a see-through central display providing a central horizontal field of view from at least 0° to Cmax°, wherein 0° is aligned with an optical axis of a user’s eye, and wherein the see-through central display includes a waveguide transmitting light from a projector; and a see-through peripheral display providing a peripheral horizontal field of view from Pmin° to Pmax°, wherein Cmax° is greater than Pmin° such that the horizontal peripheral field of view overlaps the horizontal central field of view; wherein light from the projector is transmitted through the waveguide of the see-through central display. Glik teaches a display, wherein the see-through peripheral display includes an array of reflective lenses reflecting light from light emitting diodes on a transparent substrate.



The prior art taken either singly or in combination fails to anticipate or fairly suggest a head-mounted, near-eye display device further comprising:
wherein a portion of the light transmitted through the waveguide of the see-through central display is transmitted through the transparent substrate of the see-through peripheral display,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-3 are also allowed due to their dependence on claim 1.
Claims 6-19 are also allowed due to their dependence on claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872